Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-11 and 13 are allowed.

The present invention is drawn to a membrane comprising a composition, the composition comprising a flexible polymer backbone and a plurality of rigid side chains associated with the flexible polymer backbone, each rigid side chain comprising a bridged bicyclic-based compound comprising two or more [2.2.2] bicyclic cores, wherein the composition is porous, and wherein the membrane has a thickness of less than or equal to 180 microns.  See claims for full details.

 Subject of instant claims is patentably distinct over the closest reference, Zhang et al. (ACS Macro Lett. 2018, March 20, 7(3), 300-304), cited previously.  Reference teaches a porous polymer having a flexible polymeric backbone and a plurality of side chains where each side chain contains two or more [2.2.2.] bicyclic cores.  Reference does not teach use of the polymer in a membrane. 

Swager et al. (US 6,783,814 and US 7,494,698) and Swager et al. (US 8,847,068) disclose compositions comprising a flexible polymer backbone and a plurality of rigid side chains associated with the flexible polymer backbone, each rigid side chain comprising a bridged bicyclic-based compound comprising only one [2.2.2] bicyclic core.

             
    PNG
    media_image1.png
    164
    286
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    257
    131
    media_image2.png
    Greyscale





Prior art listed in the accompanying PTO-892 disclose compositions comprising a polymer containing repeat units having a [2.2.2] bicyclic core as part of the polymer backbone rather than as a rigid side chain.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 23, 2022